WALTER E. HOFFMAN, Judge,
dissenting.
The majority has held that TECA has no jurisdiction to consider an action relating to the validity of exception relief granted under EPAA and regulations promulgated thereto. Thus, although denial of relief would be appealable, the granting of relief is effectively foreclosed and is not reviewable in any court.1 Without expressing any view as to the correctness of the trial court’s ruling, I believe that TECA should take jurisdiction and decide the issue.
The majority finds that Section 502(b), of the DOE Act, 42 U.S.C. § 7192(b), controls judicial review and that the “omission” of any appeal to TECA under Section 502(b) is decisive on the question of TECA’s jurisdiction, citing TECA’s refusal to exercise jurisdiction over issues or claims not arising under the EPAA even though joined in the same case with other issues or claims that do arise under EPAA. It is my view that these cases are distinguishable as, in our case, the only claim before the district court was an action respecting the validity of exception relief granted under EPAA and regulations promulgated thereunder, and a decision of the merits would definitely have to be appealed to TECA. The issue as to whether the Federal Energy Regulatory Commission (FERC) should have heard the appeal from the administrative action is an issue of law arising wholly within the claim under EPAA. It is not a separate, substantive claim for relief, but rather a procedural matter. By analogy, situations occur where a court has to determine what the law is in another jurisdiction — this does not destroy the jurisdiction of the court. Moreover, *1199this case involves the interpretation of an Act which is definitely within the purported expertise of TECA, namely, the DOE Organization Act.
Authorities cited by the majority are in-apposite. Longview Refining Co. v. Shore, 554 F.2d 1006 (Em.App.1977), and Spinetti v. Atlantic Richfield Co., 522 F.2d 1401 (Em.App.1975), are essentially similar. They involved claims under anti-trust, state law claims, Fair Trade contract claims, and EPAA. TECA declined to take jurisdiction over the non-EPAA claims. City of Groton v. Federal Power Commission, 487 F.2d 927 (Em.App.1973), held that claims arising under the Federal Power Act cannot be raised in TECA, 487 F.2d at 935. Associated General Contractors v. Laborers International Union, Local 612, 489 F.2d 749 (Em.App.1973), was more complex. In that case, an agency made a decision affecting the validity of bargaining agreements in reliance on the ESA. TECA, on appeal, held that such action by the agency was not authorized by the ESA, and remanded the case to the district court for further proceedings. After the decision on the merits, the case was again appealed to TECA where it was held that since the case no longer involved the ESA, there was no jurisdiction in TECA.
We must wonder as to the wisdom and necessity of creating a special court such as TECA. Approximately thirty percent of TECA’s cases are decided upon jurisdictional grounds. Certainly, TECA is no longer a “temporary” court with the energy crisis here to stay. If we do not approach these jurisdictional questions with some broadening view, it may well result in the regular courts of appeal handling such matters as they do with other government agency actions.1
2 For these reasons, I respectfully dissent.

. Economic Stabilization Act (ESA) of 1970, 12 U.S.C. § 1904 note. Under Section 211(b)(2), Congress gave TECA the “exclusive jurisdic- ■ tion of all appeals from the district courts of the United States in cases and controversies arising under this title or under regulations or orders issued thereunder.” The Emergency Petroleum Allocation Act (EPAA), 15 U.S.C. § 754, has incorporated this grant of jurisdiction.


. See: Coastal States Marketing, Inc. v. New England Petroleum Corporation, 604 F.2d 179 (2nd Cir. 1979), discussing “issue” jurisdiction in TECA as contrasted with traditional “arising under” jurisdiction.